Case 1:19-cv-04483-TWP-DML Document 104 Filed 09/21/21 Page 1 of 5 PageID #: 1598




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  TIMMY BOWMAN,                                       )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )   Case No. 1:19-cv-04483-TWP-DML
                                                      )
  WEXFORD OF INDIANA, LLC, and                        )
  PAUL TALBOT,                                        )
                                                      )
                               Defendants.            )

             ORDER DENYING PLAINTIFF'S MOTIONS FOR SANCTIONS
            AND GRANTING MOTIONS TO SUBSTITUTE AND SUPPLEMENT

         This matter is before the Court on Plaintiff Timmy Bowman's ("Bowman") Motion

  Requesting Sanctions, (Dkt. 91), Motion to Substitute, (Dkt. 93), Motion Requesting Sanctions,

  (Dkt. 94), Motion to Supplement Sanctions, (Dkt. 99), and Second Motion to Impose Sanctions,

  (Dkt. 100). Bowman, an inmate at Pendleton Correctional Facility filed this lawsuit alleging the

  Defendants Wexford of Indiana, LLC ("Wexford") and Paul Talbot ("Dr. Talbot") (collectively,

  the "Defendants"), were deliberately indifferent to his serious medical needs in violation of his

  Eighth Amendment rights. The parties' cross-motions for summary judgment are currently under

  advisement. Bowman has since filed several motions asking the Court to impose sanctions on the

  Defendants for alleged discovery abuses. For the following reasons, the motion to substitute and

  motion supplement are granted, however, the motions concerning sanctions are denied.

                                            I. BACKGROUND

         On November 7, 2019, Bowman filed a Complaint, alleging the Defendants violated his

  Eighth Amendment rights to receive adequate medical care and treatment. (Dkt 2). On November

  7, 2019, the Court screened the Complaint, finding that Plaintiff’s Eighth Amendment claims shall

  proceed against the Defendants. (Dkt. 9) Bowman's specific claims are that he has received
Case 1:19-cv-04483-TWP-DML Document 104 Filed 09/21/21 Page 2 of 5 PageID #: 1599




  inadequate medical care for several conditions, including blocked arteries, blood clots, and a brain

  aneurism. He filed a Motion for Summary Judgment on these claims, (Dkt. 54), and sought to

  supplement that motion for summary judgment twice, (Dkt. 65, Dkt. 85). In his second Motion to

  Supplement, he stated that Martial R. Knieser, MD ("Dr. Knieser"), a physician at Pendleton

  Correctional Facility, told him that he needed a consultation with a cardiologist, but that his

  requests for a consultation are being denied. (Dkt. 85 ¶ 16, Dkt. 86-1) The Defendants responded

  to the supplement stating that Bowman is being seen and treated for his heart condition. (Dkt. 88

  at 2; Dkt. 88-1.) Bowman asserts in support of his request for sanctions that the Defendants failed

  to submit Dr. Knieser's consultation report in discovery. He also argues that Defendant Wexford

  has falsified his medication administration records.

                                     II. LEGAL STANDARDS

         "A district court has inherent power to sanction a party who has willfully abused the judicial

  process or otherwise conducted litigation in bad faith." Secrease v. Western & Southern Life Ins.

  Co., 800 F.3d 397, 402 (7th Cir. 2015); see Montano v. City of Chicago, 535 F.3d 558, 564 (7th

  Cir. 2008); Greviskes v. Universities Research Ass’n, 417 F.3d 752, 758-59 (7th Cir. 2005). This

  power "is permissibly exercised not merely to remedy prejudice to a party, but also to reprimand

  the offender and to deter future parties from trampling upon the integrity of the court." Salmeron

  v. Enterprise Recovery Sys., Inc., 579 F.3d 787, 797 (7th Cir. 2009) (citation and quotation marks

  omitted).

         The power of a district court to issue sanctions extends to "default judgments against

  defendants as well as to dismissals against plaintiffs." Secrease, 800 F.3d at 401. This power

  "should be used only when there is a record of delay [or] contumacious conduct . . . . In deciding

  what measure of sanctions to impose, the district court should consider the egregiousness of the



                                                   2
Case 1:19-cv-04483-TWP-DML Document 104 Filed 09/21/21 Page 3 of 5 PageID #: 1600




  conduct in question in relation to all aspects of the judicial process." Greviskes, 417 F.3d at 759

  (citation and quotation marks omitted).

         Federal Rule of Civil Procedure 37(c)(1) provides for sanctions for a party's failure to

  disclose information:

         (1) Failure to Disclose or Supplement. If a party fails to provide information or
         identify a witness as required by Rule 26(a) or (e), the party is not allowed to use
         that information or witness to supply evidence on a motion, at a hearing, or at a
         trial, unless the failure was substantially justified or is harmless. In addition to or
         instead of this sanction, the court, on motion and after giving an opportunity to be
         heard:

             (A) may order payment of the reasonable expenses, including attorney's fees,
                 caused by the failure;

             (B) may inform the jury of the party's failure; and

             (C) may impose other appropriate sanctions, including any of the orders listed
                 in Rule 37(b)(2)(A)(i)-(vi).

                                         III. DISCUSSION

  A.     Meeting with Dr. Knieser

         First, in his Motion to Supplement his Motion for Summary Judgment, Bowman asserts

  that when he met with Dr. Knieser in March and April of 2021, Dr. Knieser noted that he had a

  hiatal hernia he was experiencing an elevated heart rate and shortness of breath, but told him that

  Wexford would not approve a referral to a cardiologist. (Dkt. 85 at 2, 3.) The Defendants oppose

  the Motion to Supplement and provide several recent medical records, including a record showing

  that Bowman saw Dr. Knieser on April 29, 2021, to discuss the hiatal hernia. (Dkt. 88-1 at 11.)

  Bowman contends that this medical record is falsified and that the Defendants failed to provide it

  in discovery. The Defendants respond that those records were provided in response to the Motion

  to Supplement to the Motion for Summary Judgment. The Court finds no sanctionable conduct.

  To the extent that Bowman argues that the Defendants delayed in providing the records, they were

                                                   3
Case 1:19-cv-04483-TWP-DML Document 104 Filed 09/21/21 Page 4 of 5 PageID #: 1601




  provided shortly after the medical appointment at issue. And, if Bowman contends that that the

  document is inaccurate, he can still provide his own evidence to support those assertions.

  B.     Medication Administration Record

         Next, Bowman contends that the Medication Administration Records that the Defendants

  provided in discovery and submitted in support of the summary judgment motion have been

  falsified. He points to the reports from March 6 and 7, 2020 and March 9 and 10, 2020, and states

  that those records are missing nurses' initials, which means that his medication was not delivered

  on those days. But, in another copy of those records, Bowman states that there are falsified initials

  on those days. The Defendants state that they have double-checked the Medication Administration

  Records at issue and conclude that there are no other versions of those records. Again, as will be

  discussed in the Motion for Summary Judgment, Bowman may dispute whether he received his

  medications on particular days, but he has not presented sufficient evidence of falsification˗˗at this

  stage˗˗to support sanctions against the Defendants.

                                         IV. CONCLUSION

         For the foregoing reasons, Bowman's Motion Requesting Sanctions, Dkt. [94], and Second

  Motion to Impose Sanctions, Dkt. [100], are DENIED. The Motion to Substitute, Dkt. [93], is

  GRANTED to the extent that the substituted motion, Dkt. 94, was considered. Accordingly, the

  Motion Requesting Sanctions, Dkt. [91], is DENIED as moot. Finally, the Motion to Supplement

  Sanctions, Dkt. [99], is GRANTED to the extent that the supplement was considered.

         SO ORDERED.

  Date: 9/21/2021




                                                    4
Case 1:19-cv-04483-TWP-DML Document 104 Filed 09/21/21 Page 5 of 5 PageID #: 1602




  DISTRIBUTION:

  Timmy Bowman, #251961
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Rachel D. Johnson
  KATZ KORIN CUNNINGHAM, P.C.
  rjohnson@kkclegal.com




                                                5
